Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 1-8 and 10-16 are pending and are allowed herein.
	The requirement for election/restriction is withdrawn herein.
Authorization for this Examiner’s amendment was given in an interview with Attorney Smith on 01/05/2022.

The application has been amended as follows: 
	Claim 1, line 2 is amended herein to delete “S10A4” and replace said typographical error with “S100A4”.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The closest prior art remains Khodadoust et al (US 2005/0250709).  While the combination of the prior art provides motivation for the use of niclosamide and their derivatives for treating cancer that overexpresses S100A4, in light of the teachings of Boye, one would not have been motivated for the selection specifically of niclosamide over one of the many .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/TREVOR LOVE/Primary Examiner, Art Unit 1611